Exhibit 10.14

 



UMBRELLA AERO-DERIVATIVES IP AGREEMENT

 

This Umbrella Aero-Derivatives IP Agreement (this “Umbrella Agreement”), entered
into as of November 13, 2018, is made by and between General Electric Company, a
New York corporation (“GE”), acting through its GE Aviation business unit (“GE
Aviation”), and Baker Hughes, a GE company, LLC, a Delaware limited liability
company (“BHGE”). BHGE and GE Aviation may be referred to individually herein as
a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, simultaneously herewith, the Parties are entering into a Supply and
Technology Development Agreement by and among GE Aviation, BHGE and GE, acting
on behalf of its GE Power business (as amended, modified or supplemented from
time to time in accordance with its terms, the “Aero-Derivative Supply
Agreement”); and

 

WHEREAS, GE Aviation and BHGE now desire to enter into this Umbrella Agreement
to clearly set forth their respective rights, limitations, and obligations with
respect to GE Aviation IP (as defined below) in light of the Aero-Derivative
Supply Agreement and the supply to BHGE of certain GE Aviation controlled
software tools, technology deliverables, aero-derivative products, and
components and services thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.Governing Terms for GE Aviation IP.

 

a.All GE Aviation IP existing prior to the Effective Date of this Umbrella
Agreement (“Pre-Existing GE Aviation IP”) shall be governed, as applicable, by
the license grants and restrictions, and all other terms and conditions, of the
IP Cross-License Agreement.

 

b.All GE Aviation IP (other than Pre-Existing GE Aviation IP) existing on or
after the Effective Date of this Umbrella Agreement (“Post-Existing GE Aviation
IP”) shall be governed, as applicable, by the license grants and restrictions,
and all other terms and conditions, of the Aero-Derivative Supply Agreement.

 

c.All Pre-Existing GE Aviation IP that is unable to be segregated from the
Post-Existing GE Aviation IP in any product, service or Technology to be
supplied by GE Aviation to BHGE under the Aero-Derivative Supply Agreement shall
be treated under Section 1(b).

 

d.For purposes of GE Aviation IP only, the references to the “Trigger Date” in
the IP Cross-License Agreement shall be deemed to be the Effective Date of this
Umbrella Agreement.

 

e.The Parties acknowledge and agree that, in order for the desired objective and
purpose of this Umbrella Agreement not to be circumvented by the actions of
either Party, (i) BHGE represents and warrants, as of the date hereof, and
covenants, that any and all use of GE Aviation IP by BHGE and its Affiliates
during the period

 

 1

 

commencing on November 1, 2018 and ending on the Effective Date of this Umbrella
Agreement shall have been and will be in good faith and in the ordinary course
of business and (ii) GE and GE Aviation represent and warrant, as of the date
hereof, and covenant, that as between GE Aviation on the one hand, and GE and
its Affiliates (other than GE Aviation) on the other hand, any and all
Intellectual Property transferred or otherwise acquired by GE Aviation during
the period commencing on November 1, 2018 and ending on the Effective Date (as
defined in Aero-Derivative Supply Agreement) shall have been and will be in good
faith and in the ordinary course of business and shall be subject to the
foregoing clauses (1)(a)-(d) (and shall be considered GE Aviation IP) only to
the extent that such Intellectual Property relates to the Licensed Aviation
Field of Use (it being understood that in no event shall the fact that the
leadership of GE’s Global Research Center reports to the Chief Executive Officer
of GE Aviation in his capacity as Vice Chairman of GE, as of the signing date
hereof, in and of itself be construed as implying that such Intellectual
Property relates to GE Aviation and/or the Licensed Aviation Field of Use).

 

2.Materiality.

 

GE Aviation and BHGE acknowledge and agree that this Umbrella Agreement is a
material and essential part of the Aero-Derivative Supply Agreement.

 

3.Precedence.

 

The Parties acknowledge and agree that the licenses and grants of rights under
the Aero-Derivative Supply Agreement to Post-Existing GE Aviation IP hereby
supersedes and replaces any other licenses, access or other rights granted under
the IP Cross-License Agreement by or on behalf of GE or GE Aviation and its
Affiliates to BHGE and its Affiliates. If there is any inconsistency between the
provisions of the Aero-Derivative Supply Agreement in connection therewith and
the IP Cross-License Agreement, the terms and conditions of the Aero-Derivative
Supply Agreement will govern. Without limiting the foregoing, GE Aviation and
BHGE agree that the IP Cross-License Agreement will not (i) expand access to or
the scope of the licenses and other rights granted under the Aero-Derivative
Supply Agreement to Post-Existing GE Aviation IP to BHGE or its Affiliates or
(ii) diminish the conditions, restrictions, and obligations set forth in the
Aero-Derivative Supply Agreement with respect to such Post-Existing GE Aviation
IP. BHGE, on behalf of itself and its Affiliates, agrees not to take any action
or position contrary to the foregoing.

 

4.Definitions.

 

a.“Effective Date of this Umbrella Agreement” means December 1, 2018.

 

b.“GE Aviation IP” means all Intellectual Property that is owned, created,
developed or acquired by, or exclusively licensed to, GE Aviation.

 

c.“IP Cross-License Agreement” means the IP Cross-License Agreement between GE
and BHGE, dated July 3, 2017, as subsequently amended and/or restated, on or
about November 13, 2018.

 

 2

 

5.Miscellaneous.

 

All capitalized terms used herein but not defined will have the meanings
ascribed to them in the Aero-Derivative Supply Agreement. This Umbrella
Agreement, the Aero-Derivative Supply Agreement and the IP Cross-License
Agreement, are the complete and exclusive statement of the agreement between the
Parties relating to the subject matter hereof. No modification, termination or
waiver of any provision hereof will be binding upon a Party unless made in
writing and executed by the Chief Executive Officers of such Party. This
Umbrella Agreement and any disputes (whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
will in all respects be governed by, and construed in accordance with, the Laws
of the State of New York, including, without limitation, all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction. Neither Party will assign this Umbrella Agreement without
the prior written consent of the other Party (it being understood that,
notwithstanding the foregoing, to the extent any assignment relates only to
Pre-Existing IP, Section 6.01 of the IP Cross-License Agreement shall govern).
Any permitted assignee of GE Aviation or BHGE will be bound by the terms and
conditions of this Umbrella Agreement. Any dispute, controversy or claim arising
out of this Umbrella Agreement, including, without limitation, claims seeking
redress or asserting rights under applicable Law relating to matters addressed
in this Umbrella Agreement, will be resolved in accordance with Section 6.12 of
the IP Cross-License Agreement. This Umbrella Agreement may be executed in any
number of counterparts and by the Parties in separate counterparts, and
delivered by means of electronic mail transmission or otherwise, each of which
when so executed and delivered will be deemed to be an original and all of which
when taken together will constitute one and the same agreement.

 

[The remainder of this page has been intentionally left blank.]

 

 3

 

IN WITNESS WHEREOF, the Parties have caused this Umbrella Agreement to be
executed as of the date hereof by their respective duly authorized officers.

 

  GENERAL ELECTRIC COMPANY, acting through its GE Aviation business unit        
      By: /s/ David L. Joyce   Name: David L. Joyce   Title:   President and CEO
                    BAKER HUGHES, A GE COMPANY, LLC               By: /s/
Lorenzo Simonelli   Name: Lorenzo Simonelli   Title:    Chairman and CEO

 

 



 

 



 